940 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES Of America, Plaintiff-Appellee,v.Gary M. SILVERS, Defendant-Appellant.
No. 91-7588.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1991.Decided July 30, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior District Judge.  (CR-87-144-Y)
Gary M. Silvers, appellant pro se.
Andrew George Warrens Norman, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Gary M. Silvers appeals from the district court's order granting his Fed.R.Crim.P. 35(b) motion to reduce sentence.  Silvers maintains that the sentence should have been reduced by more than two years.  Our review of the record and the district court's opinion reveals that there was no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Silvers, CR-87-144-Y (D.Md. May 3, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.